DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of Patent No. 10954105 in view claims 1-20 of Patent No.11034551.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the claims 1-20 of Patent No. 10954105 in view claims 1-20 of Patent No.11034551, as follows:
Instant application:

1. A monitoring system for an escalator, the monitoring system comprising: 

a local gateway device; an analytic engine in communication with the local gateway device through a cloud computing network; 

a weather data source (a passenger detection engine) in communication with the analytic engine through the cloud computing network, the weather data source being configured to obtain weather data at a location of the escalator; 

a sensing apparatus in wireless communication with the local gateway device through a short-range wireless protocol, the sensing apparatus comprising: 

an inertial measurement unit sensor configured to detect acceleration data of the escalator, wherein at least one of the sensing apparatus, the local gateway device, and the analytic engine is configured to determine a condition based monitoring (CBM) health score of the escalator in response to at least the acceleration data and the sound data, and wherein the CBM health score is adjusted in response to at least the weather data; and 

an application for a computing device in wireless communication with the cloud computing network, the application being configured to display the CBM health score of the escalator on a display device of the computing device.

2. The monitoring system of claim 1, wherein the application is configured to display a user input interface for adjusting the CBM health score through a user input.

3. The monitoring system of claim 2, wherein the application is configured to command an adjustment in the CBM health score in response to receiving the user input indicating the adjustment to the CBM health score.

4. The monitoring system of claim 1, wherein the application is configured to display a user input interface for adjusting a maintenance schedule through a user input.

5. The monitoring system of claim 4, wherein the application is configured to command an adjustment in the maintenance schedule in response to receiving the user input indicating the adjustment to the maintenance schedule.

6. The monitoring system of claim 1, further comprising: a passenger detection engine in communication with the analytic engine through the cloud computing network, the passenger detection engine being configured to determine passenger data of the escalator.

7. The monitoring system of claim 6, wherein the analytic engine is configured to adjust a maintenance schedule of the escalator in response to at least one of the passenger data and the weather data.

8. The monitoring system of claim 6, wherein the passenger detection engine comprises at least one of a camera, a light curtain, a load sensor, and an online database.

9. The monitoring system of claim 1, further comprising: a microphone configured to detect sound data of the escalator, wherein the CBM health score is determined in response to at least one of the acceleration data and the sound data.

10. The monitoring system of claim 9, wherein the sensing apparatus is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

11. The monitoring system of claim 9, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the local gateway device and the local gateway device is configured to determine the CBM health score of the escalator in response to at least one of the acceleration data and the sound data.

12. The monitoring system of claim 9, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the analytic engine through the local gateway device and the cloud computing network, and wherein the analytic engine is configured to determine the CBM health score of the escalator in response to at least one of the acceleration data and the sound data.

13. The monitoring system of claim 1, wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail.

14. The monitoring system of claim 1, wherein the sensing apparatus is attached to a step chain of the escalator and moves with the step chain.

15. The monitoring system of claim 1, wherein the sensing apparatus is stationary and located proximate to a step chain of the escalator or a drive machine of the escalator.

16. The monitoring system of claim 1, wherein the sensing apparatus is attached to a moving component of a drive machine of the escalator.

17. A method of monitoring an escalator, the method comprising: detecting acceleration data of the escalator using an inertial measurement unit sensor located in a sensing apparatus; determining a condition based monitoring (CBM) health score of the escalator in response to at least the acceleration data; obtaining weather data at a location of the escalator; detecting passenger data of the escalator; adjusting the CBM health score in response to at least one of the weather data and the passenger data; and displaying the CBM health score of the escalator on a display device of a computing device.

18. The method of claim 17, further comprising: displaying a user input interface for adjusting the CBM health score through a user input using the application for the computing device.

19. The method of claim 18, further comprising: receiving the user input indicating an adjustment to the CBM health score; and commanding the adjustment of the CBM health score in response to receiving the user input indicating the adjustment to the CBM health score.

20. A monitoring system for an escalator, the monitoring system comprising: a local gateway device; an analytic engine in communication with the local gateway device through a cloud computing network; a passenger detection engine in communication with the analytic engine through the cloud computing network, the passenger detection engine being configured to determine passenger data of the escalator; a sensing apparatus in wireless communication with the local gateway device through a short-range wireless protocol, the sensing apparatus comprising: an inertial measurement unit sensor configured to detect acceleration data of the escalator, wherein at least one of the sensing apparatus, the local gateway device, and the analytic engine is configured to determine a condition based monitoring (CBM) health score of the escalator in response to at least the acceleration data and the sound data, and wherein the CBM health score is adjusted in response to at least the passenger data; and an application for a computing device in wireless communication with the cloud computing network, the application being configured to display the CBM health score of the escalator on a display device of the computing device.




Patent No. 10954105:

1. A monitoring system for an escalator, the monitoring system comprising: 

a local gateway device; an analytic engine in communication with the local gateway device through a cloud computing network; 

a passenger detection engine in communication with the analytic engine through a cloud computing network, the passenger detection engine being configured to determine passenger data of the escalator; and 

a sensing apparatus in wireless communication with the local gateway device through a short-range wireless protocol, the sensing apparatus comprising: 

an inertial measurement unit sensor configured to detect acceleration data of the escalator, wherein at least one of the sensing apparatus, the local gateway device, and the analytic engine is configured to determine a condition based monitoring (CBM) health Score of the escalator in response to at least the acceleration data, wherein the analytic engine is configured to adjust the CBM health score in response to at least the passenger data.

Claim 3 of Patent No. 11034551.




Claim 4 of Patent No. 11034551.

2. The monitoring system of claim 1, further comprising: a microphone configured to detect sound data of the escalator, wherein the CBM health score is determined in response to at least one of the acceleration data and the sound data.

3. The monitoring system of claim 1, wherein the analytic engine is configured to adjust a maintenance schedule of the escalator in response to the passenger data.

4. The monitoring system of claim 1, wherein the passenger detection engine comprises at least one of a camera, a light curtain, a load sensor, and an online database.

5. The monitoring system of claim 2, wherein the sensing apparatus is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

6. The monitoring system of claim 2, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the local gateway device and the local gateway device is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

7. The monitoring system of claim 2, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the analytic engine through the local gateway device and the cloud computing network, and wherein the analytic engine is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

8. The monitoring system of claim 1, wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail.

9. The monitoring system of claim 1, wherein the sensing apparatus is attached to a step chain of the escalator and moves with the step chain.

10. The monitoring system of claim 1, wherein the sensing apparatus is stationary and located proximate to a step chain of the escalator or a drive machine of the escalator.

11. The monitoring system of claim 1, wherein the sensing apparatus is attached to a moving component of a drive machine of the escalator.

12. The monitoring system of claim 11, wherein the moving component of the drive machine is an output sheave that drives a step chain of the escalator.

13. The monitoring system of claim 2, wherein the sensing apparatus uses at least one of the inertial measurement unit sensor to detect low frequency vibrations less than 10 Hz and the microphone to detect high frequency vibrations greater than 10 Hz.

14. A monitoring system for an escalator, the monitoring system comprising: a local gateway device; an analytic engine in communication with the local gateway device through a cloud computing network; a weather data source in communication with the analytic engine through the cloud computing network, the weather data source being configured to obtain weather data at a location of the escalator; and a sensing apparatus in wireless communication with the local gateway device through a short-range wireless protocol, the sensing apparatus comprising: an inertial measurement unit sensor configured to detect acceleration data of the escalator, wherein at least one of the sensing apparatus, the local gateway device, and the analytic engine is configured to determine a condition based monitoring (CBM) health Score of the escalator in response to at least the acceleration data, wherein the analytic engine is configured to adjust the CBM health score in response to at least the weather data.

15. The system of claim 14, further comprising: a microphone configured to detect sound data of the escalator, wherein the CBM health score is determined in response to at least one of the acceleration data and the sound data.

16. The monitoring system of claim 14, wherein the analytic engine is configured to adjust a maintenance schedule of the escalator in response to the weather data.

17. The monitoring system of claim 15, wherein the sensing apparatus is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

18. The monitoring system of claim 15, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the local gateway device and the local gateway device is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

19. The monitoring system of claim 15, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the analytic engine through the local gateway device and the cloud computing network, and wherein the analytic engine is configured to determine the CBM health Score of the escalator in response to at least one of the acceleration data and the sound data.

20. A method of monitoring an escalator, the method comprising: detecting acceleration data of the escalator using an inertial measurement unit sensor located in a sensing apparatus; determining a condition based monitoring (CBM) health Score of the escalator in response to at least the acceleration data; obtaining weather data at a location of the escalator; detecting passenger data of the escalator; and adjusting the CBM health score in response to at least one of the weather data and the passenger data.

Patent No.11034551:

1. A monitoring system for an escalator, the monitoring system comprising: a local gateway device; an analytic engine in communication with the local gateway device through a cloud computing network; a sensing apparatus in wireless communication with the local gateway device through a short-range wireless protocol, the sensing apparatus comprising: an inertial measurement unit sensor configured to detect acceleration data of the escalator, wherein at least one of the sensing apparatus and the local gateway device is configured to determine a condition based monitoring (CBM) health score of the escalator in response to at least the acceleration data, and wherein the local gateway is configured wirelessly transmit the CBM health score of the escalator to the cloud computing network in a data package via a long-range wireless communication protocols.

2. The monitoring system of claim 1, further comprising: a microphone configured to detect sound data of the escalator, wherein the CBM health score is determined in response to at least one of the acceleration data and the sound data.

3. The monitoring system of claim 1, further comprising: an application for a computing device in wireless communication with the network, the application being configured to display the CBM health score of the escalator on a display device of the computing device.

4. The monitoring system of claim 3, wherein the application is configured to display a user input interface for adjusting the CBM health score through a user input.

5. The monitoring system of claim 1, wherein the data packages are transmitted using MQTT data compression.

6. The monitoring system of claim 2, wherein the sensing apparatus is configured to determine the CBM health score of the escalator in response to at least one of the acceleration data and the sound data.

7. The monitoring system of claim 2, wherein the sensing apparatus is configured to transmit the acceleration data and the sound data to the local gateway device and the local gateway device is configured to determine the CBM health score of the escalator in response to at least one of the acceleration data and the sound data.

8. The monitoring system of claim 1, wherein the sensing apparatus is located within a handrail of the escalator and moves with the handrail.

9. The monitoring system of claim 1, wherein the sensing apparatus is attached to a step chain of the escalator and moves with the step chain.

10. The monitoring system of claim 1, wherein the sensing apparatus is stationary and located proximate to a step chain of the escalator or a drive machine of the escalator.

11. The monitoring system of claim 1, wherein the sensing apparatus is attached to a moving component of a drive machine of the escalator.

12. The monitoring system of claim 11, wherein the moving component of the drive machine is an output sheave that drives a step chain of the escalator.

13. The monitoring system of claim 1, wherein the sensing apparatus uses the inertial measurement unit sensor to detect low frequency vibrations less than 10 Hz.

14. The monitoring system of claim 2, wherein the sensing apparatus uses the microphone to detect high frequency vibrations greater than 10 Hz.

15. A method of monitoring an escalator, the method comprising: detecting acceleration data of the escalator using an inertial measurement unit sensor located in a sensing apparatus; determining a condition based monitoring (CBM) health score of the escalator in response to at least the acceleration data; and wirelessly transmitting the CBM health score of the escalator to a cloud computing network in a data package via a long-range wireless communication protocol.

16. The method of claim 15, further comprising: detecting sound data of the escalator using a microphone located in the sensing apparatus, wherein the CBM health score is determined in response to at least one of the acceleration data and the sound data.

17. The method of claim 15, further comprising: displaying the CBM health score of the escalator on a display device of a computing device, the computing device being in wireless communication with the network.

18. The method of claim 17, further comprising: displaying a user input interface for adjusting the CBM health score through a user input using the application for the computing device.

19. The method of claim 18, further comprising: receiving a user input to adjust adjusting the CBM health score; and adjusting the CBM health score in response to the user input.

20. The method of claim 15, further comprising: compressing the data package using MQTT data compression.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641